                                                                                                                                    Case 2:21-cv-01536-APG-EJY Document 19 Filed 09/16/21 Page 1 of 2



                                                                                                                                1   Louis E. Garfinkel, Esq.
                                                                                                                                    Nevada Bar No. 13416
                                                                                                                                2   Jon J. Carlston, Esq.
                                                                                                                                    Nevada Bar No. 10869
                                                                                                                                3   REISMAN·SOROKAC
                                                                                                                                    8965 South Eastern Avenue, Suite 382
                                                                                                                                4   Las Vegas, Nevada 89123
                                                                                                                                    Telephone: (702) 727-6258
                                                                                                                                5   Facsimile: (702) 446-6756
                                                                                                                                    lgarfinkel@rsnvlaw.com
                                                                                                                                6   jcarlston@rsnvlaw.com
                                                                                                                                    Attorneys for Defendant
                                                                                                                                7   LYFT INC.
                                                                                                                                8                                UNITED STATES DISTRICT COURT
                                                                                                                                9                                      DISTRICT OF NEVADA
                                                                                                                               10    AMEER R. MUHAMMAD, individually,                 Case No.: 2:21-cv-01536-APG-EJY
                                                                                                                               11                  Plaintiff,                         STIPULATION      AND   ORDER  FOR
                                                                                                                                     vs.                                              EXTENSION OF TIME TO FILE REPLY
                  8965 SOUTH EASTERN AVENUE, SUITE 382


                                                                                   PHONE: (702) 727-6258 FAX: (702) 446-6756




                                                                                                                               12                                                     IN SUPPORT OF DEFENDANT LYFT
                                                                                                                                                                                      INC.’S     MOTION     TO   DISMISS
REISMAN·SOROKAC

                                                         LAS VEGAS, NEVADA 89123




                                                                                                                               13    JAMES MILTON SKOMSVOLD, individually,
                                                                                                                                     HERTZ VEHICLES, LLC, a foreign limited           PLAINTIFF’S FOURTH CAUSE OF
                                                                                                                                     liability company; LYFT INC., a foreign          ACTION
                                                                                                                               14                                                            (FIRST REQUEST)
                                                                                                                                     corporation; DOES 1 through 10; ROE
                                                                                                                               15    BUSINESS ENTITIES 11 through 20;

                                                                                                                               16                  Defendants.

                                                                                                                               17          It is stipulated by and between Defendant LYFT INC. (“Defendant Lyft”), and Plaintiff

                                                                                                                               18   AMEER R. MUHAMMAD (“Plaintiff”), through their undersigned counsel, as follows:

                                                                                                                               19          1.     On August 26, 2021, Lyft filed a “Motion to Dismiss Plaintiff’s Fourth Cause of

                                                                                                                               20   Action” [ECF No. 7].

                                                                                                                               21          2.     On September 9, 2021, Plaintiff filed its “Response to Defendant Lyft Inc.’s Motion

                                                                                                                               22   to Dismiss Plaintiff’s Fourth Cause of Action” [ECF No. 10].

                                                                                                                               23          3.     Defendant Lyft’s Reply is currently due on or before September 16, 2021.

                                                                                                                               24          4.     Defendant Lyft is seeking an eight (8) day extension such that its Reply will be due

                                                                                                                               25   on or before September 24, 2021.

                                                                                                                               26   ///

                                                                                                                               27

                                                                                                                               28
                                                                                                                                    Case 2:21-cv-01536-APG-EJY Document 19 Filed 09/16/21 Page 2 of 2



                                                                                                                                1          5.     This extension is sought in light of the Yom Kippur Jewish Holiday observed on
                                                                                                                                2   September 15-16. This is the first extension requested by Defendant Lyft.
                                                                                                                                3
                                                                                                                                     DATED this 14th day of September, 2021.         DATED this 14th day of September, 2021.
                                                                                                                                4

                                                                                                                                5           PRINCE LAW GROUP                                REISMAN SOROKAC

                                                                                                                                6          /s/ Angela M. Lee                               /s/ Louis E. Garfinkel
                                                                                                                                     BY: __________________________                  BY: ______________________
                                                                                                                                7          Dennis M. Prince, Esq.                          Louis E. Garfinkel, Esq.
                                                                                                                                           Nevada Bar No. 5092                             Nevada Bar No. 3416
                                                                                                                                8          Angela M. Lee, Esq.                             Jon J. Carlston, Esq.
                                                                                                                                           Nevada Bar No. 14905                            Nevada Bar No. 10869
                                                                                                                                9
                                                                                                                                           10801 W. Charleston Blvd., Suite 560            8965 S. Eastern Avenue, Suite 382
                                                                                                                               10          Las Vegas, NV 89135                             Las Vegas, NV 89123
                                                                                                                                           Tel.: (702) 534-7600                            Telephone: (702) 727-6258
                                                                                                                               11           dprince@thedplg.com                            lgarfinkel@rsnvlaw.com
                                                                                                                                            alee@thedplg.com                               jcarlston@rsnvlaw.com
                  8965 SOUTH EASTERN AVENUE, SUITE 382


                                                                                   PHONE: (702) 727-6258 FAX: (702) 446-6756




                                                                                                                               12           Attorney for Plaintiff                         Attorneys for Defendant
                                                                                                                                            AMEER R. MUHAMMAD                              LYFT, INC.
REISMAN·SOROKAC

                                                         LAS VEGAS, NEVADA 89123




                                                                                                                               13

                                                                                                                               14

                                                                                                                               15

                                                                                                                               16

                                                                                                                               17                 IT IS SO ORDERED:
                                                                                                                               18

                                                                                                                               19                                                       _________________________________
                                                                                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                                                                               20
                                                                                                                                                                                                September 16, 2021
                                                                                                                                                                                        DATED: ________________________
                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26
                                                                                                                               27

                                                                                                                               28
